| <__ S S407 (s)weunsog
Kent Od \ a ons “WUNOD abeg GuiAjve, syeniuy ayewUy an a ‘sabeg jejoy

\199 73 - BSCS FURETOUNT VIET ASUS} *MLL wewnseg
Po. Rox FoalO & Ch UT #000! sew ~~~“ a7 7757 9080
Boise, Ldahs” SIPaRANO AT oun a NF OTT ON OHH

 

 

Onvted Stiks DIMI Cov cT
for the Distfict of Zee ho

KewT a), Jiavas,
Plan} Ff , No: }. UO-cV -o00e¥ - CREB
~~ first Pos Or FO Avtcard
compliant

 

Ass seu Warde mM (Lay,
otal

 

laut seeks Decoaissiar bh Armed Als etegmae

lav tial complaint.

VAe origina! LRO (DAT IL) was issued Sy Dudg a

 

 

The correct Atm Depuf alartieat Plemti fl made
he ar pov based awesS Ae Idenfdiced ion Tire Pein
called \ asseciake” - Zid. Alo. fA (equest Foe Lees!
SUSmittect +5 dhe court clerk to change the Acading,
fo. Densty Mw) wardev incleay | Thal I Used Aclein.
phisT opin BD Amend comp/ajnT. —/

=

 

 
wh ratian'l, Yer the case Gay feassigned te Judge Bush.

TRO Powhkd oF a couple of deficiencies, omc
Cy Judge WiArNITLE made several errors hw
he. cdemed sever] clurms and gad. unseppertasle

Factual wter pretations ‘

 

Plants amends and adds mMecessuy Le1try vayg and
asks this coort b trdepederlly review the
amwnwoed comp lat and fecmdader Ke ZRO In

pacts » sud. as!

The ZR is at fuges no consishrd with VE
circuyF lau) . So crks unpuslsAed Cases , Zclabrio ced
other shite Appell cowl cases , and sts gual
previous Crhags appatertly noX ayyeeked. ZF alse
severely Julies Cuses ball owt of confex] aed doy.
not tetleek their acval ACO HY prcludras Be
Convol\\ny cases dor Phu comp fart, Bradly Vv Hall,
ry Vv Brodhem, and label at ted o/ Richey,
(Unprolished ) .

\) TA ZRo ¢ ects several leaps foc rot Counting
pokalal defuse Such. aS being peguired ty prove ee
CAL PYEUCIAACE CUAS Ad brivelous ’ Li} Lams is To

fequired Po do sv. He merely mst Kiko an Mesedien

Virst mefioe 2 Amend comput ~ 2.
Nek ib Jpue violecks the comtdtion om Red eal skcbvhe.
Suomi fling o~ Haw sandwhich ced calling IF & grieve (e@
isact Vala as Gell as Subm i Hng a Seivevlas AHACV AME
bok wes willows Lex do por 41 ZY camplamt ke
Sd) net Gle a haw sand wich a) Well ? elke See_
Richey J D> Dahne, Wo. /2-300YS, DL. No. 3-12 -
CV- 05 dbo - BAS 62Y fed Appr $2 Gos it (s
Khe conduct of the duidarh fet is afleyed mn He
complawh _. - ri Saee GS [hw Riche, Vv Dah ea,
732 C, Noe XY 8&8 (tar 20/8, vapuSl ished ) SG the
Qrievanea Yas tc yected Ae TN UNNCCCSS OY [ongeg a”
(Atworleus * wl hen) Yhe suit i Vile the dG dant
Cad wot fhe add ofher rasmus wr (aus pcyeded.

hh Asy The eaten og (also prokcted condut pel
clic Wt Cow F Sim p yy OSayees wit, and fel Acs ~
acknowledge / i} cop Pos Cron le Zo) Ake, foe.
AsleaDaeths Con No We wl add {; ywolrs if Jee
record ad S dots it Mi) feye ded fod desrespeHty/
langue . Williams v1) nat prove Als GrIC VANES OLR
Mop bev db) a? Av Stee. acd le} fae cont of
appeals decide cJhe uJ peguf. alse, wrlref if JAX
Jobedait Ge ply admib wa thor aswer he gpecit'c
alleged ony Ove Wve ? The Judge wet) D£ 14 vey

 

Uil\wors apologises. Quite oftew he will pod 4e ae % cihe
Vel me poge Humber aS Ke olde gels Ald COS fed
SA Frey of side soutaes che dun lead ren, Sree
a Compuhw
First fAesfiom to Amind cop taint ~ 3
cumseory 2 fhe plara) Mt ylhams wil) Aawevem, usher
psile C discus; Cow C\ mm 4. let of aps, illcaws
leheves that 4he propy recs tH 1 > le the complad
work w flat stage ~. ~) be Wil Suancima, The
\SSUES But ) eg FUMES / tas. d low ccedts Cowp letely
destroyed a\\ ecards C"Pmk* sho a vel | of falel >
dovonart, Qu, file, 1.e, Dejing csenied fhe (2 gf- Fo
pievan(c. Seo williams Jme] V fox,
Zvrtally, She Cows ree ded wilhaurs's conp/amsr
jor ast includ mg A Cop of tke. grievant. fex
Destroyed to Cevied Aor punt ~ was frvols q/SO
pyrpropee oft dhe (auc — 4A dhe (ort or (eDechioy
mohin te fcmside) vealrred (6 erro Not js spalatia
“A lesy trek Jefeuie Lex hied L claim.
Pleare ead iseally avd allad plicate yy.

Cle A

The ZRO Cond mrad a xvics of erfols., AS gropy

Crt ed) Rickey, 4 4uh Sealed 4 Fully cm iL prisen
oKictals MAY RIVA QV ICVAUCE asseing Ans Innate.

Ao pen 45 zaltminsfe durespedty) , Uanccessa/
pecerved Eanvolow (TA cout? /S Mas 4 Pking pug
Faveolse. longue. out of Comkx7 ) Viyvdlsetss ps

Alejed poe. ths_ GRLCUA MES D filed, attepfed toy
(Mues}, GM 4 quand CON Aer 53)e 4) “ly ti KR oO
submtted qiicyancy, look af ip and retule yo PILE
it Gocaure Le PY alle des he. Binks pF fivelas )

 

Firs Moy fe Arend comp bint - 7
lorguga Dot if fhe innehe does pot feuserber if aud the
Gr leven le iS dumisiect ay q cesu /t Lhe CA“ const PT ond]
Violufion occwed,

Jeoge Lainenl\ aciepted aa conplarits- clamy- pauhich
the oy eu AACS Lee. fetiiwed ay “NO fespomsew bot aol
Uv an Aho Sp eT AEE) C3 fe rhuwed St ROrikes Quo)
used thurs tlvsed -b re te jard as « rests Fle
HP ICVAAR CUA SS dismissed. cleat C1rot, Rickey, Zd.

The Dodye Lebel to cre fhe ful) sevhwer jor Riley
penpy? bevy nicked.

ke Defwdaut fls& , Qurte clearly All condug , GS
alleged , and Clams Wi lho Ke hed oN rite! combtessiiv’e of
Husk, Vieleched Willams's tgat gb Pett Fiem and eXecue
of Sree speech nc jest Al legat PO He Khe Us,
pray) Cry oe bt pot fhe of) »

Wil\ aus cespecHully sSmut ¢ Spek Fv bye curr (|
Was Semaly /4 Kham estar “Ww. Hse. clayey ayajpasl-
Husk , (2 pehtio, (efalia “Ly, Alling, efeel, Cdr! allo

Aca led, to PCCOGAN YR. Huks a [lesed Comme yeselly

 

ZA the shky cerfiorar, (Ridsy) they say Hoo was
4 S Cerpiorary ( its) they? Say fe iJ &

poradexser| posimun of fhe 9 circu con? of appeal §
chil haus be lueves he/ fbr Kotha nd was packely PLES
. i} geevad Auch vo ask ws long as Hh. WIA /J
tyratly awepted as Wifes W174 Ik pkokcked Joma Z
Fist motion & Amvd conplanl -S
Ard the Lbfeat WW ke more peviledas IS 7Aa oposite.
mee VOQOVE . ee Z quik pecrhc , incsediSty spectre oS.
also BrodAeimn, Ra corcful led you Ud tik = pues deemed
tp have cbched a clanda chu Ira ellect). presemedly
Hust nade flat pred tur sone fraser , presermedly
Because ké hoery VV ets GW aheAve (spec ho
Wwreead-

C- Nates ,

Agen, pesvmed |, The gud phicakwed wy |News
WH a ¢C- A be case She JA felA 7 was
A CoesiVe comsequn(e.- As Fhe ZRO cart ew
chided , | Ores RULE VIALAT TOV Jt C- wiles
pret jnneks Vian zeting JSS, | forse” elusyi fudlion,

ucule of ch, A cote. (J cle ol Y Vr qrqarly,
& reprisal, ASV CUR GKNE_ ad a chillis acim

Perbaps Pres c-pot]e. clawns shold procede acl

J Wwovgh Mseouey MA be At/uyed if ey Aave

ao Ves CUNAA GIEMES tar (1 eon Tes °

RE prctial con plat Poge Ss Pun 8-9, ihe Cont
Sc\ pot explain wily feat FO ICSAC ey wer os

QTICVan(e, ZF Wis Zarek accduntiras” we ” GV®
TTT

ee el lroceas also jteds & acquire AD ¢-nuks 7%
see oh atch tional Aleodardeil we worteafed
yl w petohiall ance! #w Love era expinged |

Yect moteom b Anca! compfaat =@
Willams od account steht, Ley wee sot de

griwed her “p ¥ ob Deir ye and Ji Ve. LAr] qe]
actomt tifemerif ~ Lat, yr regerdkss ot eed WY teas
wiihel om Cy QW ICV OWNER Lorne, /S verbal: aa Jr i PHl€,
Zt lis We pur, Ke pepe whe she Sle
dang She orordins / Hae sowelyf for emedy , ch.

Switial complaat PAge § 8-H, puas 27-38. of
course Bat steked a cause o€ adion gn ll oyords,
cwillans carl) ref Hawi, Jeaf- contrary decigun , ats
apy WN Verbena Se claim, (Or did tuj//ecens
asset Sok (aed Grew [aed mee ) 3/6. 62 .O(.00]

aed Cui the cowt failed Ye mov7iom [4 Jaw irralions)
Yooh ste S ef fe ERO ‘ 3/8.027 -o].00] Fave Ale
procedurs| regis of iSety perks. zp p Sfer ly ai
IMcoMUewient Sact Pha vheor/ prison o Kicte ls SH

Go wede cat do X acd ke does xX heal
acts jerfreaccted | NNSOm Eiccels Aol ete, he pounce
begs axel Sea ly esASIis hed far, Those. Sof's
died 7) VO Silas pok Slag agetiat penshoeat~
Sot Khe authored Sebaviar /

Think oS Ge Anking the above mie consedyreton
)

la JA Nori | /b ge 3 202°
Kent Cb;| leew

Git reson bh Ameud complanit - 7
